Citation Nr: 1727555	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-17 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating higher than 70 percent for a right hip disability, status-post total right hip replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956.

This appeal to the Board of Veterans' Appeals (Board) is from October 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, and Detroit, Michigan, respectively.  In light of these decisions, following the Veteran's right hip total replacement on May 7, 2007, his right hip disability was assigned an extensive temporary 100 percent evaluation for his right hip disability until July 1, 2008, and assigned a 50 percent disability rating for his right hip disability from July 1, 2008 to the present.  The Veteran appealed for a higher disability rating beyond 50 percent.

The Veteran testified at a Travel Board hearing at the RO in May 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record in VACOLS.  
In January 2011 and again in September 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  Notably, the Board's prior September 2016 decision also granted the Veteran's additional claim, for service connection for a left shoulder disability.  On remand, in an April 2017 rating decision, the AOJ increased the rating for the Veteran's right hip disability from 50 to 70 percent, retroactively effective from July 1, 2008, again, immediately following a temporary total evaluation for his total right hip prosthetic replacement.  He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  The file is again before the Board for further appellate review.  

Moreover, the Veteran has maintained that his unemployment is due to his service-connected right hip disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Nonetheless, the Board must distinguish the present appeal stream for a right hip disability from the issue of a TDIU, such that Rice is inapplicable in this particular factual scenario.  In August 2016, a panel of three Board VLJs, including the undersigned, issued a separate remand for the inextricably intertwined issue of a TDIU, although it has not been returned to the Board for further appellate review.  Further consideration of this issue is therefore unwarranted at this time.  Rather, the Board observes the AOJ's readjudication of the TDIU issue (per the August 2016 Board remand on the TDIU issue) appears to be pending the Board's present decision on an increased rating for the right hip disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right hip disability has resulted in symptoms, following a May 2007 total right hip prosthetic replacement, that are productive of painful motion and weakness in the hip requiring the use of a wheelchair, or analogous to requiring the use of crutches.  Also, the Veteran's right hip post-surgical scar appears well-healed and stable, small (less than 39 sq. cm.), not deep or painful, and it does not cause limitation of motion or other function of the right hip joint.


CONCLUSION OF LAW

The criteria are met for a higher rating of 90 percent, but no greater, for the Veteran's right hip disability, since July 1, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5054, 5250-5255 (2016); 38 C.F.R. § 4.118, DCs 7801-7805 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Notably, the Veteran had repeatedly objected to the accuracy and adequacy of VA examinations conducted during this appeal, and in turn, he had been scheduled for several evaluations during the pendency of his appeal.  In Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit held that VA medical examiners are presumed competent in the absence of clear evidence to the contrary.  Id. at 1366.  Upon review of these examination reports, the Board observes that the respective examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered medical findings, diagnoses and opinions consistent with the remainder of the evidence of record.  Overall, the Board concludes that the examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  38 C.F.R. § 4.2; See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Notably, the Board primarily remanded this case in September 2016 for the AOJ to associate a copy of the July 2011 VA hip examination, which has since been obtained and associated with VBMS; and arrange a VA examination to assess the current severity of the right hip disability, which was discussed above.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for a Right Hip Disability, Status-Post Total Right Hip Replacement

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's right hip disability has been rated under 38 C.F.R. § 4.71a, DC 5054 for hip replacement.  Under DC 5054, a 100 percent rating is assigned for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  After one year, the hip disability is rerated with the minimum rating assignable being 30 percent.  

A 50 percent rating is assigned when there are moderately severe residuals of weakness, pain, or limitation of motion.  

A 70 percent rating is assigned when there is markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis. 

A 90 percent rating is assigned following implantation of prosthesis, when there is painful motion or weakness in the hip such as to require the use of crutches. 
38 C.F.R. § 4.71a, Diagnostic Code 5054.  

The Board notes that the Rating Schedule has not provided definitions for words such as "moderately severe," or "markedly severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Several diagnostic codes provide maximum ratings that are less than the Veteran's currently assigned rating, and are thus not considered further:  DCs 5003 (degenerative arthritis), 5010 (traumatic arthritis), 5251 (limitation of thigh extension), 5252 (limitation of thigh flexion), 5253 (impairment of thigh).  Also, some DCs are inapplicable as the November 2016 VA examiner specifically found the Veteran did not have ankylosis (DC 5250) or flail hip joint (DC 5254) or impairment (malunion or nonunion) of the femur (DC 5255).  

As such, only Diagnostic Code 5054 allows for a schedular rating in excess of 70 percent and will be discussed, below.  As background, the Veteran underwent a total right hip replacement on May 7, 2007 to surgically treat his right hip osteoarthritis.  

At an April 2009 VA hip examination, the Veteran was noted having to use 1 cane, 2 crutches, walker and wheelchair, for a reported frequency of "always for the last 6-8 months."  He added that he used the cane around the house and yard, would occasionally use the crutches but not too often, he does not use the wheelchair often as the house is too small for it, and he takes the walker when he leaves the house.  At the July 2011 VA examination, the Veteran reported that he had constant severe right hip pain ranging on a scale of 8 to 9 out of 10.  He reported using an "amigo" (mobility equipment) he just received from the VA, as it was too difficult to use a walker due to other problems (pain to shoulder).  He reported that he was essentially unable to walk without hanging on to something if in his house, due to the pain which leads to problems moving the leg; and if he was outside, he used a walker that he could sit and rest on or he used a golf cart.  The examiner also noted that the Veteran used a walker on an intermittent but frequent basis.  

On remand from the Board, at a November 2016 VA examination, the Veteran was noted to have right hip osteoarthritis since August 2005 and right hip joint replacement since May 2007.  The Veteran reported he currently has pain on the lateral side of the right thigh, affecting his daily activities in that it is hard to walk and needing to sit after a short distance.  The Veteran reported he has lost 90 percent of his hip function, cannot climb a ladder, and has to hang on when climbing steps.  Importantly, the examiner specifically commented on the residuals of his total right hip joint replacement as follows:  "Other, describe:  Following implantation of prosthesis with painful motion or weakness such as to require the use of a wheelchair."  The examiner later commented that the Veteran uses a wheelchair on a constant basis.  

Moreover, the Board finds the Veteran is competent and credible to assert that he must use a wheelchair to walk.  During his Board hearing, he testified that his right hip disability, status-post total right hip replacement, has required him to use a wheelchair, and that although he has been able to "hobble" around on a walker, he has not been able to use crutches due to his service-connected left shoulder disability.  See Transcript, p. 6.  

To meet the next higher schedular rating, a 90 percent rating is assigned following implantation of prosthesis, when there is painful motion or weakness in the hip such as to require the use of crutches.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  In this case, the Veteran's total right hip joint prosthetic replacement has produced painful motion and weakness in the hip.  Overall, there is indication during the entire period of the appeal that the Veteran has needed crutches or a walker to assist him in walking, as well as more recently using a wheelchair on a constant basis.  In rating the Veteran's right hip disability, the Board has considered the Veteran's contention that since his right hip total replacement, he has needed a wheelchair for many years.  Although the language of DC 5024 refers to the "use of crutches," the Board finds that the use of a wheelchair is tantamount to meeting the level of severity and limited mobility contemplated by the rating criteria.

Resolving any doubt in the Veteran's favor, the Board concludes that the medical and lay evidence shows that the Veteran's right hip disability most closely approximates the criteria for a 90 percent rating under DC 5054, during the entire period of the appeal. 

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's right hip disability primarily manifests in symptoms of pain and weakness and manifestations of limited joint movement and limited mobility requiring crutches and/or a wheelchair, that are neither unusual nor exceptional.  As such, his right hip disability symptoms and manifestations are fully contemplated by the rating criteria under DC 5024.  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The Board concludes the evidence supports an increased rating of 90 percent, but no greater, for his right hip disability, status post total hip replacement, and there is no doubt to be otherwise resolved.  As such, the appeal is granted to this extent.

Next, the Board also considers whether the Veteran warrants a separate compensable rating for his right hip surgical scar, as a residual of a May 2007 total right hip replacement procedure.  Because the Veteran's original claim was filed before October 23, 2008, the former scar rating criteria apply.  See 73 Fed. Reg. 54,708  (Sep. 23, 2008).  That is, the potential skin disability criteria, under 38 C.F.R. § 4.118 , DCs 7801-7805 (2008), provide that a compensable, 10 percent disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (DC 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (DC 7802); for an unstable, superficial scar (DC 7803); for a superficial scar that is painful on examination (DC 7804); or for a scar that causes limitation of function of the affected part (DC 7805).  There is simply no indication that the scar warrants a compensable rating under these criteria.  Indeed, the November 2016 VA examiner specifically made a finding against such notion, stating, there is no objective evidence that the scar was painful, unstable, having a total area equal to or greater than 39 sq. cm.  Moreover, the November 2016 VA examiner found the Veteran has a lateral scar in the right hip area, measured as 14cm long by 0.1 cm wide, or 1.4 sq. cm.  There are also no relevant lay statements to consider.  Thus, he does not warrant a compensable rating for the surgical scar.


ORDER

The claim for a higher rating of 90 percent, but no greater, for right hip disability, status-post total right hip replacement, is granted.

A compensable rating for the hip surgery scar is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


